Judgment affirmed, with costs; no opinion. A question under the Federal Constitution was presented and necessarily passed upon by this court. The plaintiff contended that to hold the first, second, fifth and sixth causes of action alleged in her complaint are barred by section 50, subdivision 1, of the Civil Practice Act of the State of New York would deprive plaintiff of property without due process of law in violation of the Fourteenth Amendment of the Constitution of the United States. This court held to the contrary.
Concur: CRANE, Ch. J., LEHMAN, O'BRIEN, LOUGHRAN, FINCH and RIPPEY, JJ. Taking no part: HUBBS, J. *Page 632